DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action.  Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on 22 October 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered 
Claims 1-7, 10, 13-15, 18-21, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niederlöhner et al. (DE 10 2007 055 676 A1) in view of Lingren et al. (US 6,333,504).  See also EPO translation of DE102007055676 cited on the 4 November 2015 PTO-892.
	In regard to claim 1, Niederlöhner et al. disclose a radiation detector comprising:
(a) a radiation sensitive semiconductor element configured to generate electron-hole pairs in response to an irradiation with X-ray or gamma radiation (e.g., “… Bei den Strahlungswandlern 9 handelt es sich um Direktwandlermodule, bei welchen die Röntgenstrahlung 8 unmittelbar, d. h. in einem einstufigen Wechselwirkungsprozess, in elektrische Ladungsträger gewandelt wird. … Die Wandlerschicht 10 ist aus einem Festkörpermaterial, z. B. CdZnTe, hergestellt …” in paragraphs 21 and 24 machine translated as “… The radiation converters 9 is direct conversion modules, in which the X-rays 8 directly, that is converted into a single-stage interaction process, in electrical charge carriers … The converter layer 10 is made of a solid state material such. B. CdZnTe prepared …”);
(b) an anode electrode arranged on a first surface of the semiconductor element, said anode electrode being segmented into anode segments representing anode pixels, wherein anode gaps are arranged between said anode segments (e.g., “… Auf einer ersten Seite 12 der Wandlerschicht 10 ist eine Vielzahl diskreter Pixelelektroden 13 ” in paragraph 25 machine translated as “… On a first side 12 of the transducer layer 10 is a plurality of discrete pixel electrodes 13 is mounted …”);
(c) a cathode electrode arranged on a second surface of the semiconductor element opposite the first surface, said cathode electrode being segmented into first and second cathode segments separated by non-metalized gaps, wherein said first cathode segments are substantially arranged opposite said anode segments and said second cathode segments are substantially arranged opposite said anode gaps (e.g., “… Ferner können die Gegenelektrodenpixel unterschiedliche Größen und Abmessungen aufweisen, z. B. können diese als rechteck-, streifen-, kreisförmig usw. ausgebildet sein. … Insbesondere die Längen der Elektrodenstäbe 16 und die deren jeweilige Tiefe T können an Randbedingungen angepasst werden …” in paragraphs 25 and 28 machine translated as “… Further, the counter electrode pixels may have different sizes and dimensions, eg. B. can as rectangular, strip, be circular in shape, etc.. … In particular, the lengths of the electrode rods 16 and their respective depth T can be adapted to conditions …” or alternatively it would have been obvious to one having ordinary skill in the art at the time of the invention that first and second cathode segments are arranged on a second surface and separated by non-metalized gaps, in order to achieve a desired electric field distribution within the radiation sensitive semiconductor element); and
(d) a cathode terminal providing electrical connections to said first cathode segments and said second cathode segments for coupling different electrical potentials to said first and second cathode segments (e.g., “… Durch eine zwischen der Gegenelektrode 15 und den Pixelelektroden 13 angelegte erste Spannung V1 werden die Elektronen 19 und Löcher 20 in Abhängigkeit der elektrischen Polung der Gegenelektrode 15 und ” in paragraphs 31 and 34 machine translated as “… By between the counter electrode 15 and the pixel electrodes 13 applied first voltage V1, the electrons 19 and holes 20 is accelerated as a function of the electrical polarity of the counter electrode 15 and the pixel electrodes 13. In the present example – without loss of generality - the polarity of the first voltage V1 such that the counter electrode 15 acts as a cathode and the pixel electrodes 13 act as anodes … To counteract the effects of polarization of the radiation converter is in operation 9, the deletion electrode system, specifically the electrode rods 16, opposite the pixel electrode with a second voltage V2 applied …”).
The detector of Niederlöhner et al. lacks an explicit description that said second cathode segments are entirely arranged on the second surface of the semiconductor element.  However, Niederlöhner et al. teach or suggest depth T is a variable for optimization so as to achieve a desired electric field distribution (e.g., see “… Ferner können die Gegenelektrodenpixel unterschiedliche Größen und Abmessungen aufweisen, z. B. können diese als rechteck-, streifen-, kreisförmig usw. ausgebildet sein. … Insbesondere die Längen der Elektrodenstäbe 16 und die deren jeweilige Tiefe T können an Randbedingungen angepasst werden …” in paragraphs 25 and 28 machine translated as “… Further, the counter electrode pixels may have different sizes and dimensions, eg. B. can as rectangular, strip, be circular in shape, etc.. … In particular, the lengths of the electrode rods 16 and their respective depth T can be adapted to conditions …”).  In regard to electrodes, Lingren et al. teach (third column 12 paragraph) that “… electrodes may be ”.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to optimize the electrodes 16 of Niederlöhner et al. (e.g., depth T such that the second cathode segments are entirely arranged on the second surface of the semiconductor element), in order to achieve a desired electric field distribution.
	In regard to claim 2 which is dependent on claim 1, Niederlöhner et al. also disclose (e.g., see Fig. 2) that said first cathode segments are arranged as an array of first cathode segments (e.g., “… Ferner können die Gegenelektrodenpixel unterschiedliche Größen und Abmessungen aufweisen, z. B. können diese als rechteck-, streifen-, kreisförmig usw. ausgebildet sein. … Insbesondere die Längen der Elektrodenstäbe 16 und die deren jeweilige Tiefe T können an Randbedingungen angepasst werden …” in paragraphs 25 and 28 machine translated as “… Further, the counter electrode pixels may have different sizes and dimensions, eg. B. can as rectangular, strip, be circular in shape, etc.. … In particular, the lengths of the electrode rods 16 and their respective depth T can be adapted to conditions …”).
	In regard to claim 3 which is dependent on claim 1, Niederlöhner et al. also disclose (e.g., see Fig. 2) that said first cathode segments have substantially the same form in directions parallel to the second surface as said anode segments (e.g., “… Ferner können die Gegenelektrodenpixel unterschiedliche Größen und Abmessungen aufweisen, z. B. können diese als rechteck-, streifen-, kreisförmig usw. ausgebildet sein. … Insbesondere die Längen der Elektrodenstäbe 16 und die deren jeweilige Tiefe T können an Randbedingungen angepasst werden …” in paragraphs 25 and 28 machine translated as “… Further, the counter electrode pixels may have different sizes and dimensions, eg. B. can as rectangular, strip, be circular in shape, etc.. … In particular, the lengths of the electrode rods 16 and their respective depth T can be adapted to conditions …”).
4 which is dependent on claim 1, Niederlöhner et al. also disclose (e.g., see Fig. 2) that said first cathode segments are separated from each other and are individually coupled to a first cathode terminal (e.g., “… Die Gegenelektrode 15 ist – ohne Beschrän kung der Allgemeinheit im vorliegenden Fall – topologisch zusammenhängend ausgebildet, was aus der in 2 gezeigten Querschnittsdarstellung nicht unmittelbar hervorgeht …” in paragraph 27 machine translated as “… The counter electrode 15 is - without restric effect of generality, in this case – is formed topologically contiguous, which is not immediately apparent from the cross-sectional view shown in Figure 2 …”).
	In regard to claim 5 which is dependent on claim 1, the detector of Niederlöhner et al. lacks an explicit description that said first cathode segments are coupled together in groups, per row or per column, by cathode connection electrodes arranged on said second surface of said semiconductor element, said groups being individually coupled to a first cathode terminal.  However, Niederlöhner et al. also disclose that “… Entgegen der 2 können die Kontaktierungen 17 auch als Kontaktierungsleitungen und dgl. ausgebildet sein …” (paragraph 30 machine translated as “… Contrary to the 2, the contacts can be configured as a 17 contact lines and the like …”).  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to couple together each row of first cathode segments to a different surface contact line in the detector of Niederlöhner et al., in order to achieve both connection of the first cathode segments to a first cathode terminal and allow routing of surface contact lines for the second cathode segments.
	In regard to claim 6 which is dependent on claim 1, Niederlöhner et al. also disclose that said second cathode segments arranged as a grid of second cathode e.g.,  “… Die gitterartig ausgebildete Löschungselektrode kann in Längsrichtung parallel und in Querrichtung senkrecht zur ersten 12 oder zweiten Seite angeordnet sein …” in paragraph 45 machine translated as “… The grid-like design deletion electrode may be arranged longitudinally parallel and transversely perpendicular to the first 12 or second page …”).
	In regard to claim 7 which is dependent on claim 1, Niederlöhner et al. also disclose that said second cathode segments are coupled together in a single or multiple groups being coupled to one or multiple second cathode terminals (e.g.,  “… Die gitterartig ausgebildete Löschungselektrode kann in Längsrichtung parallel und in Querrichtung senkrecht zur ersten 12 oder zweiten Seite angeordnet sein …” in paragraph 45 machine translated as “… The grid-like design deletion electrode may be arranged longitudinally parallel and transversely perpendicular to the first 12 or second page …”).
	In regard to claim 10 which is dependent on claim 1, Niederlöhner et al. also disclose that said semiconductor element is made from a ternary semiconductor material (e.g., “… Die Wandlerschicht 10 ist aus einem Festkörpermaterial, z. B. CdZnTe, hergestellt …” in paragraph 24 machine translated as “… The converter layer 10 is made of a solid state material such. B. CdZnTe prepared …”).
	In regard to claim 13 which is dependent on claim 1, the detector of Niederlöhner et al. lacks an explicit description that a voltage source is configured to couple an electrical potential to said second cathode segments that provides a larger voltage difference to said anode electrode than an electrical potential coupled to said first cathode segments.  However, Niederlöhner et al. also disclose “… Die Polarisation hängt - wie oben bereits erwähnt - von Randbedingungen ab, die u. a. durch die Quantenflussrate der Strahlung und das jeweilige Festkörpermaterial der Wandlerschicht 10 gegeben sind. Das ” (e.g., paragraph 37 machine translated as “… The polarization depends - as already mentioned above - of boundary conditions, which are among other things given by the quantum flow rate of the radiation and the respective solid material of the converter layer 10. The deletion electrode system can be easily adapted to the respective boundary conditions, for example, the depth T, the second voltage V2 and / or shape, such. B. length, area, etc., the electrode rods 16 are suitably selected / will …”).  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to adapt the voltage source of Niederlöhner et al. for coupling electrical potentials to the first and second cathode segments, in order to compensate (e.g., with a voltage difference that is larger for second cathode segments) for boundary conditions.
	In regard to claim 14 which is dependent on claim 1, the detector of Niederlöhner et al. lacks an explicit description that a voltage source is configured to couple electrical potentials to said first and second cathode segments having a voltage difference in a range between approximately 10 V and 200 V.  However, Niederlöhner et al. also disclose “… Die Polarisation hängt - wie oben bereits erwähnt - von Randbedingungen ab, die u. a. durch die Quantenflussrate der Strahlung und das jeweilige Festkörpermaterial der Wandlerschicht 10 gegeben sind. Das Löschungselektrodensystem kann in einfacher Weise an die jeweiligen Randbedingungen angepasst werden, indem beispielsweise die Tiefe T, die zweite Spannung V2 und/oder die Form, wie z. B. Länge, Fläche usw., der Elektrodenstäbe 16 geeignet gewählt werden/wird …” (e.g., paragraph 37 machine translated as “… The polarization depends - as already mentioned above - of boundary conditions, which are among other things given by the quantum flow rate of the radiation and the respective solid material of the converter layer 10. The deletion ”).Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to adapt the voltage source of Niederlöhner et al. for coupling electrical potentials to the first and second cathode segments, in order to compensate (e.g., with a voltage difference of 100 V) for boundary conditions.
	In regard to claim 15 which is dependent on claim 1, the detector of Niederlöhner et al. lacks an explicit description that a voltage source is configured to couple electrical potentials to said first and second cathode segments having a voltage difference to the electrical potential of said anode electrode in a range between approximately 50 V and 1000 V.  However, Niederlöhner et al. also disclose “… Die Polarisation hängt - wie oben bereits erwähnt - von Randbedingungen ab, die u. a. durch die Quantenflussrate der Strahlung und das jeweilige Festkörpermaterial der Wandlerschicht 10 gegeben sind. Das Löschungselektrodensystem kann in einfacher Weise an die jeweiligen Randbedingungen angepasst werden, indem beispielsweise die Tiefe T, die zweite Spannung V2 und/oder die Form, wie z. B. Länge, Fläche usw., der Elektrodenstäbe 16 geeignet gewählt werden/wird …” (e.g., paragraph 37 machine translated as “… The polarization depends - as already mentioned above - of boundary conditions, which are among other things given by the quantum flow rate of the radiation and the respective solid material of the converter layer 10. The deletion electrode system can be easily adapted to the respective boundary conditions, for example, the depth T, the second voltage V2 and / or shape, such. B. length, area, etc., the electrode rods 16 are suitably selected / will …”).Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to adapt the voltage source of Niederlöhner et al. for coupling electrical potentials to the first and second e.g., with a voltage difference of 100 V to the electrical potential of the anode electrode) for boundary conditions.
	In regard to claim 18 which is dependent on claim 1, Niederlöhner et al. also disclose that the anode electrode further includes second anode segments (e.g.,  “… Auf einer ersten Seite 12 der Wandlerschicht 10 ist eine Vielzahl diskreter Pixelelektroden 13 angebracht … In 2sind weitere Löschungselektroden durch strichliniert gezeichnete, weitere Elektrodenstäbe 16a angedeutet …” in paragraphs 25 and 40 machine translated as “… On a first side 12 of the transducer layer 10 is a plurality of discrete pixel electrodes 13 is mounted ... In 2sind further deletion electrodes by dashed lines drawn, more electrode rods 16a indicated …”).
	In regard to claim 19 which is dependent on claim 18, Niederlöhner et al. also disclose that the second anode segments are disposed in the anode gaps (e.g.,  “… Auf einer ersten Seite 12 der Wandlerschicht 10 ist eine Vielzahl diskreter Pixelelektroden 13 angebracht … In 2sind weitere Löschungselektroden durch strichliniert gezeichnete, weitere Elektrodenstäbe 16a angedeutet …” in paragraphs 25 and 40 machine translated as “… On a first side 12 of the transducer layer 10 is a plurality of discrete pixel electrodes 13 is mounted ... In 2sind further deletion electrodes by dashed lines drawn, more electrode rods 16a indicated …”).
	In regard to claim 20 which is dependent on claim 19, Niederlöhner et al. also disclose that the second anode segments are disposed opposite cathode gaps (e.g.,  “… Auf einer ersten Seite 12 der Wandlerschicht 10 ist eine Vielzahl diskreter Pixelelektroden 13 angebracht … In 2sind weitere Löschungselektroden durch strichliniert gezeichnete, weitere Elektrodenstäbe 16a angedeutet …” in paragraphs 25 and 40 machine translated as “… On a first side 12 of the transducer layer 10 is a plurality of discrete pixel electrodes 13 is mounted ... In 2sind further deletion electrodes by dashed lines drawn, more electrode rods 16a indicated …”).
21 which is dependent on claim 19, Niederlöhner et al. also disclose that the second anode segments are disposed opposite the second cathode segments (e.g.,  “… Auf einer ersten Seite 12 der Wandlerschicht 10 ist eine Vielzahl diskreter Pixelelektroden 13 angebracht … In 2sind weitere Löschungselektroden durch strichliniert gezeichnete, weitere Elektrodenstäbe 16a angedeutet …” in paragraphs 25 and 40 machine translated as “… On a first side 12 of the transducer layer 10 is a plurality of discrete pixel electrodes 13 is mounted ... In 2sind further deletion electrodes by dashed lines drawn, more electrode rods 16a indicated …”).
	In regard to claim 24, Niederlöhner et al. disclose a method for detecting radiation, comprising:
(a) providing a radiation sensitive semiconductor element configured to generate electron­hole pairs in response to an irradiation with X-ray or gamma radiation (e.g., “… Bei den Strahlungswandlern 9 handelt es sich um Direktwandlermodule, bei welchen die Röntgenstrahlung 8 unmittelbar, d. h. in einem einstufigen Wechselwirkungsprozess, in elektrische Ladungsträger gewandelt wird. … Die Wandlerschicht 10 ist aus einem Festkörpermaterial, z. B. CdZnTe, hergestellt …” in paragraphs 21 and 24 machine translated as “… The radiation converters 9 is direct conversion modules, in which the X-rays 8 directly, that is converted into a single-stage interaction process, in electrical charge carriers … The converter layer 10 is made of a solid state material such. B. CdZnTe prepared …”);
(b) arranging an anode electrode on a first surface of the semiconductor element, said anode electrode being segmented into anode segments representing anode pixels, wherein anode gaps are arranged between said anode segments  (e.g., “… Auf einer ersten Seite 12 der Wandlerschicht 10 ist eine Vielzahl diskreter Pixelelektroden 13 ” in paragraph 25 machine translated as “… On a first side 12 of the transducer layer 10 is a plurality of discrete pixel electrodes 13 is mounted …”);
(c) arranging a cathode electrode on a second surface of the semiconductor element opposite the first surface, said cathode electrode being segmented into first and second cathode segments separated by non-metalized gaps, wherein said first cathode segments are substantially arranged opposite said anode segments and said second cathode segments are substantially arranged opposite said anode gaps (e.g., “… Ferner können die Gegenelektrodenpixel unterschiedliche Größen und Abmessungen aufweisen, z. B. können diese als rechteck-, streifen-, kreisförmig usw. ausgebildet sein. … Insbesondere die Längen der Elektrodenstäbe 16 und die deren jeweilige Tiefe T können an Randbedingungen angepasst werden …” in paragraphs 25 and 28 machine translated as “… Further, the counter electrode pixels may have different sizes and dimensions, eg. B. can as rectangular, strip, be circular in shape, etc.. … In particular, the lengths of the electrode rods 16 and their respective depth T can be adapted to conditions …” or alternatively it would have been obvious to one having ordinary skill in the art at the time of the invention that first and second cathode segments are arranged on a second surface and separated by non-metalized gaps, in order to achieve a desired electric field distribution within the radiation sensitive semiconductor element); and
(d) providing a cathode terminal for electrical connections to said first cathode segments and said second cathode segments for coupling different electrical potentials to said first and second cathode segments  (e.g., “… Durch eine zwischen der Gegenelektrode 15 und den Pixelelektroden 13 angelegte erste Spannung V1 werden die Elektronen 19 und Löcher 20 in Abhängigkeit der elektrischen Polung der Gegenelektrode 15 und ” in paragraphs 31 and 34 machine translated as “… By between the counter electrode 15 and the pixel electrodes 13 applied first voltage V1, the electrons 19 and holes 20 is accelerated as a function of the electrical polarity of the counter electrode 15 and the pixel electrodes 13. In the present example – without loss of generality - the polarity of the first voltage V1 such that the counter electrode 15 acts as a cathode and the pixel electrodes 13 act as anodes … To counteract the effects of polarization of the radiation converter is in operation 9, the deletion electrode system, specifically the electrode rods 16, opposite the pixel electrode with a second voltage V2 applied …”).
The method of Niederlöhner et al. lacks an explicit description that said second cathode segments are entirely arranged on the second surface of the semiconductor element.  However, Niederlöhner et al. teach or suggest depth T is a variable for optimization so as to achieve a desired electric field distribution (e.g., see “… Ferner können die Gegenelektrodenpixel unterschiedliche Größen und Abmessungen aufweisen, z. B. können diese als rechteck-, streifen-, kreisförmig usw. ausgebildet sein. … Insbesondere die Längen der Elektrodenstäbe 16 und die deren jeweilige Tiefe T können an Randbedingungen angepasst werden …” in paragraphs 25 and 28 machine translated as “… Further, the counter electrode pixels may have different sizes and dimensions, eg. B. can as rectangular, strip, be circular in shape, etc.. … In particular, the lengths of the electrode rods 16 and their respective depth T can be adapted to conditions …”).  In regard to electrodes, Lingren et al. teach (third column 12 paragraph) that “… electrodes may be ”.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to optimize the electrodes 16 of Niederlöhner et al. (e.g., depth T such that the second cathode segments are entirely arranged on the second surface of the semiconductor element), in order to achieve a desired electric field distribution.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884